UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

ALBERT C. OWENS,

Plaintiff, l 8-CV-6027
ORDER
V.

COMMISSIONER OF SOCIAL SECURITY,

Defendant.

 

Presently before the Court is an application by plaintiff Albert Owens for appointment of
counsel. ECF No. 16. Plaintiff asserts that the appointment is necessary because of the
complexities of his legal action, the need to provide legal defense against defendant’s dispositive
motion, and his inability to afford legal counsel Ial For the reasons that follow, plaintiffs motion
is denied without prejudice to renew.

Unlike most criminal defendants, civil litigants do not have a constitutional right to pro
bono counsel Burgos v. Hopkz`ns, 14 F.3d 787, 789 (2d Cir. 1994). However, the court has the
discretion to appoint counsel pursuant to 28 U.S.C. § 1915(e) when deemed appropriate Sears,
Roebuck & Co. v. Charles W. Sears RealEstate, Inc., 865 F.2d 22, 23 (2d Cir. 1988). In deciding
whether appointment of counsel is appropriate, the Court should follow the standards outlined by
the Second Circuit in Hodge v. Police Oj'icers:

[T]he district judge should first determine whether the indigent’s position seems

likely to be of substance If the claim meets this threshold requirement, the court

should then consider the indigent’s ability to investigate the crucial facts, whether

conflicting evidence implicating the need for cross-examination will be the major

proof presented to the fact finder, the indigent’s ability to present the case, the

complexity of the legal issues, and any special reason in the case why appointment

of counsel would be more likely to lead to a just determination

802 F.Zd, 58, 61-62 (2d Cir. 1986).

 

Applying these factors to the instant case, this Court finds that the appointment of counsel
is unwarranted at this time For purposes of this application, the Court will assume, without
deciding, that the case may be of substance The record of administrative proceedings
demonstrates that plaintiff can litigate this matter unassisted For instance, following the
unfavorable decision received from the Commissioner, plaintiff submitted additional medical
evidence to the Appeal Counsel along with several detailed post-hearing statements arguing
against defendant’s denial of benefits Now, plaintiff is seeking review of a decision of the
Commissioner, which is not overly complex or novel. Foggz`e ex rel. Geronimo v. Comm'r of Soc.
Sec., 243 F. Supp. 2d 2, 4 (S.D.N.Y. 2003), He was able to properly present his claims in his
complaint and articulate the request for assignment of counsel concisely and with clarity.
Additionally, plaintiff has demonstrated an ability to bring his claim to the attention of attorneys
MacLeay v. Comm'r of Soc. Sec., No, 08-CV-766S, 2010 WL 276273, at *l (W.D.N.Y. Jan. 18,
2010) (motion to appoint counsel Was denied alter plaintiff sought legal assistance from several
attorneys). Therefore, it does not appear that plaintiff will be unable to provide opposition to
defendant’s motion for judgment on the pleadings Thus, based on the existing record in this case,
appointment of counsel is unwarranted at this time

Conclusion
For the foregoing reasons, plaintiff s motion for appointment of counsel (ECF No. 16) is

denied without prejudice to renew.

IT IS SO ORDERED.
Dated; El/ ?[ , 2019
Rochester, ew York

nited S tes Distn'ct Court

   

 

